DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2020 has been entered.

Claim Objections
Claim 4 recites the limitation "the sawteeth".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI et al. (U.S. 2019/0165308; hereinafter Li).
Regarding claim 1, Li discloses a flexible display device (abstract), comprising: 
a display substrate 10 (figs. 1-3); and
an encapsulating film layer 30 (figs. 1-3, ¶0022), disposed on a surface of the display substrate 10 (fig. 2), an edge of the encapsulating film layer 30 (fig. 3) comprising a concave-convex sawtooth structure (fig. 3), wherein the concave-convex sawtooth structure comprises a plurality of serrations arranged like the teeth of a saw, and wherein the plurality of serrations comprises more than three serrations on the edge of a side of the encapsulating film layer 30 (fig. 3).
Regarding claim 2, Li discloses that wherein the sawtooth structure (fig. 3) is located at a predetermined bending region of a circumferential edge of the encapsulating film layer 30 (fig. 3, abstract).
Regarding claim 3, Li discloses that wherein a sawtooth in the sawtooth structure has a semicircle shape (fig. 3).
Regarding claim 4, Li discloses that wherein distances between the sawteeth (fig. 3) in the sawtooth structure are equal (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. 2019/0165308; hereinafter Li) in view of Wang (U.S. 2015/0357597).
Regarding claim 5, Li discloses the encapsulating film layer covered the surface of the display substrate; wherein some portion of the substrate exposed by the sawtooth structure of the circumferential edge of the encapsulating film layer.
Li doesn’t disclose a moisture and oxygen blocking layer.
However, Wang discloses a device comprising:  water proof oxygen 4 (fig. 1) over the substrate 1 and package film 3 (fig. 1) or a moisture and oxygen blocking layer 004 (fig. 3e) disposed on a surface of the bonding layer 003 (fig. 3e).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Li by having the moisture and oxygen blocking layyer disposed on the surface of the bonding layer, as taught by Wang, in order to protect the device from the water and oxygen.
Regarding claim 6, Wang discloses wherein the moisture and oxygen blocking layer is a transparent optical adhesive layer (abstract, ¶0028, ¶0053, claim 16).
Regarding claim 7, Wang discloses the device further comprising a touch sensing layer 005 (fig. 3e) disposed on a surface of the optical adhesive layer; or, a polarizer layer 001 disposed on a surface of the optical adhesive layer 004 (fig. 3e).
Regarding claim 8, Wang discloses that wherein a horizontal cross sectional area of the touch sensing layer 005 (fig. 3e) is equal to a horizontal cross sectional area of the optical adhesive layer 004 (fig. 3e).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (U.S. 2019/0165308; hereinafter Li) in view of Jeong et al. (U.S. 2014/0312322; hereinafter Jeong).

However, Jeong discloses a display device, comprising: a display substrate (fig. 7, ¶0054) and wherein the display substrate comprises an organic light emitting diode display substrate (Jeong reference, claim 1).
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to modify the device of Li by having the display substrate comprises an organic light emitting diode display substrate, as taught by Jeong, in order to provide a suitable element for the device and to increase the device functionality for a display device.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 9/10/2020, with respect to the rejection(s) of claim(s) 1-4 and 9 under Jeong et al. (U.S. 2014/0312322) and claims 5-8 under Jeong et al. (U.S. 2014/0312322) in view of Wang (U.S. 2015/0357597) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LI et al. (U.S. 2019/0165308).  Please see the new grounds of rejection above for currently amended claims 1-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILINH P NGUYEN/Examiner, Art Unit 2894        

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894